Exhibit 10.1 REAL ESTATE SALES AGREEMENT THIS REAL ESTATE SALES AGREEMENT (this “Agreement”) entered into as of the 3rd day of May, 2017, by and between 280 ASSOCIATES, L.L.C., an Alabama limited liability company (“Seller”), and NATIONAL BANK OF COMMERCE , a national banking association (“Buyer”). RECITALS Seller is the fee simple owner of certain real property situated in Jefferson County, Alabama, as more particularly described as the “Owned Property” on Exhibit A attached hereto and made a part hereof (the “Owned Land”). Seller is the ground lessee of certain real property situated in Jefferson County, Alabama, as more particularly described as the “Ground Leased Property” on Exhibit A attached hereto and made a part hereof (the “Ground Leased Land”, and , collectively with the Owned Land, the “Land”) pursuant to the terms and conditions of that Lease dated March 25, 1985 by and between The Water Works Board of the City of Birmingham (the “Board”), as lessor, and the Seller, as successor-in-interest to Birmingham Associates III, an Alabama general partnership, and Luckie Group, an Alabama general partnership, as lessee, as recorded with the Office of the Judge of Probate of Jefferson County, Alabama in Book 3299, Page 144 (the “Ground Lease). In consideration of the terms, covenants and conditions hereinafter set forth, to be kept and performed by the parties hereto, the parties hereby agree as follows: ARTICLE 1 PURCHASE AND SALE SECTION 1.1 Sale and Purchase of Property: Subject to the terms and conditions of this Agreement, Seller agrees to sell, convey, assign, transfer and deliver to Buyer, and Buyer agrees to purchase, acquire and take from Seller, the following property: (a)The Owned Land (including any and all mineral and mining rights owned by Seller and Seller’s interest, if any, in any strips and gores and any land lying in the bed of any street, road or alley, open or proposed, adjoining such Owned Land). (b)All easements and other rights, privileges, tenements, hereditaments appurtenant to the Land (the “Appurtenances”). (c)Seller’s right, title and interest in and to any improvements that are located on the Land, including but not limited to the buildings on the Land, as well as paved parking areas, entrance roads, landscaping and other site improvements (collectively, the “Improvements”). (d)All fixtures, equipment and other items of personal property that are owned by Seller and used exclusively in connection with and for the occupancy and operation of the Improvements, including but not limited to floor coverings and wall coverings, interior partitions and drop ceilings, light fixtures, and mechanical systems and equipment (including HVAC systems) (collectively, the “Personal Property”). (e)Seller’s interest in any original and supplemental surveys, plans, specifications, and operating manuals to the extent relating to the Land, the Improvements and/or the Personal Property (the “Plans”). (f)Seller’s right, title and interest in any assignable licenses, franchises and permits to the extent relating to the operation of any of the Improvements on the Land (the “Permits”). (g)Seller’s right, title and interest in any assignable warranties or guaranties in connection with any of the Improvements or other Personal Property (the “Warranties”) (h)Seller’s right, title and interest in and to any and all leases of all or any portion of the Land (collectively, the “Leases”) together with all prepaid rents, rents and other sums due thereunder accruing after the Closing (the “Rents”), and any and all security deposits in Seller’s possession in connection therewith to the extent such deposits have not been applied by Seller prior to Closing in accordance with the Leases (the “Security Deposits”). (i)Seller’s right, title and interest in and to the Assigned Contracts (hereinafter defined) and all assignable existing warranties and guaranties (express or implied) issued in connection with the Improvements or the Personal Property (including all assignable termite warranties and bonds) (collectively, the “Intangibles”). (j)Seller’s right, title and interest in and to the Ground Lease. (k)Seller’s right, title and interest in and to that certain Lease dated June 2, 1986 between Seller, as successor-in-interest to Birmingham Associates III, an Alabama general partnership, and Luckie Group, an Alabama general partnership, as lessee, and the Board, as lessor (the “Easement Ground Lease” and together with the Ground Lease, the “Ground Leases”). Seller’s interest in the Ground Leases shall be referred to as the “Leasehold Interest” in this Agreement. The Land, the Appurtenances, the Improvements and the Leasehold Interest are collectively referred to in this Agreement as the “Real Property.” The Real Property, the Personal Property, the Plans, the Permits, the Warranties, all of Seller’s right, title and interest in and to the Leases, Rents, Security Deposits and Intangibles are collectively referred to in this Agreement as the “Property.” SECTION 1.2 Purchase Price: The purchase price to be paid by Buyer to Seller for the Property (the “Purchase Price”) shall be Fourteen Million and No/100 Dollars ($14,000,000.00), subject to the provisions of Section 10.9 and other adjustments and prorations described herein. SECTION 1.3 Payment of the Purchase Price: The Purchase Price, less the Earnest Money (as defined in Section 1.4), shall be payable by Buyer to Seller in immediately available funds at Closing. SECTION 1.4 Earnest Money : Not later than two (2) Business Days following the date of complete execution of this Agreement by Buyer and Seller (the “Effective Date”), Buyer shall deposit with Title Company (as defined below) the sum of One Hundred Thousand and No/100 Dollars ($100,000.00); and within five (5) days following the end of the Initial Due Diligence Period, if this Agreement is not terminated, an additional One Hundred Thousand and No/100 Dollars ($100,000.00); and within five (5) days following the end of the Approvals Period, if this Agreement is not terminated, an additional One Hundred Thousand and No/100 Dollars ($100,000.00) (collectively, the “Earnest Money”). Unless otherwise applied or disbursed according to the terms of this Agreement, the Earnest Money shall be applied to reduce the amount of the Purchase Price owed to Seller at Closing. ARTICLE 2 DUE DILIGENCE REVIEW SECTION 2.1 Due Diligence Review : For a period of sixty (60) days following the Effective Date (the “Initial Due Diligence Period”), Buyer, at its sole cost and expense, shall conduct its due diligence review of the Property (“Due Diligence Review”). Within three (3) Business Days after the Effective Date, Seller will provide Buyer with copies of all existing title reports, commitments and policies, surveys, plats, environmental and geotechnical studies, reports and assessments, environmental insurance policies, evidence of zoning and copies of any permits or variances related thereto, certificates of occupancy, all Plans, Permits and Warranties, the Ground Leases, the Leases, including current tenant contact information, together with any amendments and guaranties or other documents relating thereto and any and all other reports or studies affecting or related to the Property and in Seller's possession or control. Seller shall also deliver (i) a copy of operating statements and operating expense budgets for 2015, 2016 and 2017, a current accounts receivable report and a summary of capital expenditures pertaining to the Property for the twelve (12) months preceding the Effective Date to the extent Seller has prepared the same for its own purposes (and which are being delivered without any representation as to their accuracy or completeness), and (ii) the Service Contracts (as defined herein). Buyer’s Due Diligence Review may include, in Buyer’s sole discretion, without limitation, inspections by Buyer and its agents of the Property’s soil, all environmental conditions affecting the Property and all other matters affecting the feasibility or suitability of the Property for Buyer’s intended purpose and examination at the Property (or the property manager’s office, as the case may be) of documents and files located at the Property or the property manager’s office concerning the leasing, maintenance and operation of the Property. Buyer shall have the right in concert with Seller and with prior notice to Seller to contact tenants of the Property. Buyer shall have the entire Initial Due Diligence Period to perform and complete the Due Diligence Review. During the Initial Due Diligence Period, Seller shall deliver to Buyer any items in Seller’s or Seller’s agents’ possession or control or reasonably obtainable by Seller or Seller’s agents and requested by Buyer without expense to Seller, other than (1) information contained in financial analyses or projections (except as specifically enumerated above); (2) material that is subject to attorney-client privilege or that is attorney work product; (3) appraisal reports or letters; or (4) organizational, financial and other documents relating to Seller (other than organizational documents needed to confirm Seller's existence and authority to enter into this Agreement and complete the sales transaction); (5) preliminary or draft reports or studies that have been superseded by final reports or studies; and (6) letters of intent, purchase agreements, loan documents or other documents, instruments or agreements evidencing or relating to any prior financing or attempted sale of the Property. Seller shall cooperate with Buyer in good faith in connection with Buyer’s Due Diligence Review of the Property. Further, at any time after the Effective Date, Buyer and its agents, employees, contractors and representatives shall have the right, privilege and license of entering upon the Property for the purpose of making utility studies, surveys, asbestos and hazardous waste studies, feasibility studies, engineering studies and any other studies and investigations as Buyer deems necessary or desirable in connection with its investigation of the Property, all in accordance with the terms and conditions of this Agreement. Buyer agrees to restore any damage done to the Property by Buyer or anyone acting in Buyer’s behalf in making such inspections. Buyer shall maintain liability insurance with minimum single limits of One Million Dollars ($1,000,000.00) for personal injury, death or property damage and shall name Seller as an additional insured with respect to such insurance. Upon written request of Seller, Buyer shall deliver to Seller a certificate of such insurance. Buyer shall indemnify, defend, and hold Seller harmless from and against any liability, damage, lien, loss, cost or expense (including attorneys' fees) suffered or incurred by Seller or resulting from any claim made against Seller as a result of Buyer's entry upon and investigations with respect to the Property (except to the extent arising from the mere discovery of existing conditions that are not exacerbated by Buyer or its agents), and this indemnity shall survive Closing or termination of this Agreement. Upon any termination of this Agreement by the Buyer, Buyer agrees to return to Seller or destroy any items delivered by Seller to Buyer. SECTION 2.2 Title and Survey Matters : During the Initial Due Diligence Period, Buyer shall conduct a review of title and survey to determine the Property’s suitability for Buyer’s use. (a) Title Commitment: Seller shall obtain, at Seller’s sole cost and expense, no later than ten (10) days after the Effective Date, a title commitment (“Title Commitment”) for an owner’s title insurance policy issued by First American Title Insurance Company (through The Title Group, Birmingham, Alabama, as agent), or any other title company selected by Buyer (the “Title Company”), in the amount of the Purchase Price, committing to insure Buyer against loss on account of any defects or encumbrances in title, excepting only current ad valorem taxes not yet due and payable, and other title or survey matters which Buyer, in writing, agrees to accept or that are waived or deemed waived pursuant to subsection (c) below (the “Permitted Exceptions”). (b) Survey: Within five (5) Business Days after the Effective Date, Seller shall provide to Buyer a copy of any existing ALTA survey for the Property to the extent in Seller’s possession or reasonable control (the “Existing Survey”). If no Existing Survey exists or if the Existing Survey is unacceptable to Buyer or Title Company for any reason, Buyer shall, at its option, obtain a current ALTA survey of the Property (the “Updated Survey”), in a form acceptable to Buyer and Title Company so that the standard exceptions as to matters of survey may be deleted from the final title policy. The Survey shall be prepared by a registered land surveyor licensed to do business in Alabama, shall contain a detailed legal description of the Land and such other matters as may be required by Buyer or Title Company. (c)
